Citation Nr: 0531945	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-24 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to April 1972, with service in the Republic of Vietnam.  

This matter comes to the Boards of Veterans' Appeals (Board) 
on appeal from a March 2003 decision by the RO in Columbia, 
South Carolina.

In March 2005, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  
The transcript of the hearing is of record. 


FINDING OF FACT

The veteran's PTSD has been productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2005). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for a rating in 
excess of 10 percent for PTSD has been accomplished.

Through a February 2003 notice letter and a July 2003 
statement of the case, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that had been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim and has been afforded ample opportunity to submit such 
information and evidence.  

The Board finds that, although the February 2003 notice 
letter does not specifically list the veteran's increased 
rating claim for PTSD, when considered along with the other 
notice provided during the pendency of this appeal, it is 
adequate notice.  First, the veteran is service connected for 
one disorder, which is PTSD.  He filed his claim for an 
increased rating in November 2002.  The RO responded with the 
February 2003 notice letter, which explained what was needed 
to support his claim for an increased rating.  In March 2003, 
the RO denied the veteran's claim.  He filed a notice of 
disagreement and the RO issued the statement of the case in 
July 2003.  Given that the veteran is service connected for 
one disorder, which is PTSD, the February 2003 notice letter 
clearly refers to his November 2002 claim for increase.  

Accordingly, the Board finds that the February 2003 notice 
letter is adequate when considered in light of the subsequent 
notice provided to the veteran.

The Board also finds that the February 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In this letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to provide the RO with any evidence or 
information in his possession pertaining to his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted in support of his claim pertinent service medical 
records that he had in his possession.  As such, the Board 
finds the veteran to be on notice to provide any evidence in 
his possession that pertains to the claim, and on these 
facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20. 1102 (2005).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before the March 2003 rating action on appeal.  The letter 
notified the veteran about his increased rating claim, 
although it did not specifically list the issue of PTSD.  

In this regard, the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, with respect to the 
matter herein decided, by not specifically listing the issue 
of PTSD in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and adjudicated after notice was provided.  

As indicated above, the July 2003 statement of the case 
notified the veteran what was needed to substantiate his 
claim and also identified the evidence that had been 
considered with respect to the claim.  Furthermore, in the 
February 2003 notice letter, the RO advised the veteran of 
VA's responsibilities to notify and assist him in his claim.  
After the notice letter and statement of the case, the 
veteran was afforded an opportunity to respond.  The veteran 
has not identified any medical treatment providers from whom 
he wanted the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any claim 
currently under consideration.  As will be discussed in more 
detail below, the veteran has been afforded a VA examination 
in connection with his claim; the report of which are 
associated with the claims file.  Furthermore, the veteran 
and his representative indicated during the March 2005 
hearing before the undersigned that there were no more 
medical records to obtain.  Although the veteran indicated 
that he had scheduled appointments with VA at some point 
after the hearing, he has not corresponded with VA notifying 
it that any additional relevant medical evidence exists.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence pertinent to the claim for a 
rating in excess of 10 percent for PTSD that needs to be 
obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim(s) is harmless. 
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim herein decided.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where the issue is entitlement to an increased rating, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence in closest 
proximity to the recent claim is the most probative in 
determining the current extent of impairment.  Id.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130.  

The DSM-IV contains a Global Assessment of Functioning (GAF) 
scale, with scores ranging between zero and 100, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health- 
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

The RO has rated the veteran's PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under that diagnostic code, a 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication. 

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted under Diagnostic Code 
9411 for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted under Diagnostic Code 9411 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted under Diagnostic Code 
9411 for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Board finds that a 30 percent rating is warranted for 
PTSD because the evidence of record more nearly approximates 
the criteria for that level of disability.  The evidence 
shows that the veteran experiences chronic sleep impairment.  
According to a February 2003 VA psychiatric examination 
report, the veteran explained that he only slept a few hours 
a night.  The psychiatric examination revealed that the 
veteran's memory was mildly impaired for immediate 
information, but was fairly intact for recent and remote 
events.  The examiner diagnosed him with mild PTSD and 
alcohol abuse, and assigned a GAF of 65.  The examiner 
elaborated that the veteran exhibited rather mild symptoms of 
PTSD.  The veteran's sleeping difficulties was his primary 
problem.  The veteran reported that he generally slept about 
four hours a night.  He reported that he avoided being around 
violent people for fear of the potential of a violent 
exchange.  

The veteran testified before the undersigned in March 2005 in 
more detail regarding his problems related to PTSD.  He 
maintained that he only slept two hours a night.  He recalled 
that he used alcohol to self medicate himself, but he has 
been attempting not to drink.  He is divorced and he does not 
have a good relationship with his son.  He does talk to his 
daughter.

A rating in excess of 30 percent is not warranted because the 
evidence of record does not more nearly approximate the 
criteria for 50 percent.  The evidence does not show that he 
experiences occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The Board has considered the request for a VA psychiatric 
examination of the veteran, which the representative made 
during the hearing.  The Board finds, however, that the 
February 2003 VA examination report is adequate for rating 
the veteran's PTSD.  

During the hearing, the veteran indicated that he has not 
been treating with VA.  His representative explained that, as 
a result, there was no other medical evidence to obtain.  She 
indicated, however, that the veteran was scheduled for some 
appointments with VA (which were dated at some point after 
the hearing).  

The Board finds that a remand is not warranted because the 
February 2003 VA psychiatric examination report is adequate 
for rating purposes.  Furthermore, subsequent to the March 
2005 hearing, it is not clear whether or not the veteran 
actually met with VA regarding his PTSD.  No specific dates 
for any appointments were provided during or after the 
hearing.  

Significantly, the record is negative for correspondence from 
the veteran indicating that there was any additional medical 
evidence to obtain, to include any appointments scheduled 
with VA subsequent to the March 2005 hearing.  Therefore, 
without reference to specific evidence, the Board finds that 
a remand for an examination or additional records is not 
warranted.  

Accordingly, resolving doubt in the veteran's favor, the 
Board finds that the evidence supports a 30 percent 
disability rating for PTSD.  38 C.F.R. § 4.3.  


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 30 percent evaluation for 
PTSD is granted.



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


